DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given by Mr. Daniel Kwok (Reg. No. 69,042) on August 23, 2022.
3.	The application has been amended as follows: 
	Claims amended: 	claims 1 - 20.
	Please amend the claims as below:

Claim	1.	(Currently Amended) A system, comprising:
a non-transitory memory comprising instructions; and
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions to cause the system to perform operations comprising: 
detecting that an interaction is taking place between a first person and a user of a wearable device; 
analyzing a conversation content and/or one or more gestures corresponding to the interaction between the user and the first person;
determining, based on the analyzing the conversation content and/or the one or more gestures, [[a]] conversation assistance information that corresponds to the conversation content and/or the one or more gestures; and 
providing, via a display of the wearable device, the conversation assistance information to the user, wherein the conversation assistance information includes information corresponding to a first previous conversation between the user and the first person but not a second previous conversation between the user and the first person.   
Claim 2.	(Currently Amended) The system of claim [[2]]1, wherein the determining the conversation assistance information that the conversation content corresponds to a first detected gesture by the user. 
Claim 3.	(Currently Amended) The system of claim [[2]]1, wherein the determining the conversation assistance information that the conversation content corresponds to a first detected gesture and a second detected gestured by the user.
Claim 4.	(Currently Amended) The system of claim [[2]]1, wherein the determining the conversation assistance information that a first portion of the conversation content corresponds to a first detected gesture by the user and that a second portion of the conversation content corresponds to a second detected gestured by the user.
Claim 5.	(Currently Amended) The system of claim [[2]]1, wherein the conversation assistance information is determined further 
Claim 6.	(Currently Amended) The system of claim [[2]]1, wherein the operations further  comprise:
detecting that the first person is currently speaking; and 
in response to the detecting that the first person is currently speaking, causing, via the 
Claim 7.	(Currently Amended) The system of claim [[2]]1, wherein the conversation assistance information includes identification information corresponding to the first  person. 
Claim 8.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
detecting that an interaction is taking place between a first person and a user of a wearable device; 
analyzing a conversation content and/or one or more gestures corresponding to the interaction between the user and the first person;
determining, based on the analyzing the conversation content and/or the one or more gestures, [[a]] conversation assistance information that corresponds to the conversation content and/or the one or the more gestures; and 
providing, via a display of the wearable device, the conversation assistance information to the user, wherein the conversation assistance information includes information corresponding to a first previous conversation between the user and the first person but not a second previous conversation between the user and the first person.  
Claim 9.	(Currently Amended) The non-transitory machine-readable medium of claim 8, wherein the determining the conversation assistance information that the conversation content corresponds to a first detected gesture  from the one or more gestures. 
Claim 10.	(Currently Amended) The non-transitory machine-readable medium of claim 8, wherein the determining the conversation assistance information that the conversation content corresponds to a first detected gesture and a second detected gestured  from the one or more gestures.
Claim 11.	(Currently Amended) The non-transitory machine-readable medium of claim 8, wherein the determining the conversation assistance information that a first portion of the conversation content corresponds to a first detected gesture from the one or more gestures and that a second portion of the conversation content corresponds to a second detected gestured  from the one or more gestures.
Claim 12.	(Currently Amended) The non-transitory machine-readable medium of claim 8, wherein the conversation assistance information is determined further 
Claim 13.	(Currently Amended) The non-transitory machine-readable medium of claim 8, wherein the operations further  comprise:
detecting that the first person is currently speaking; and 
in response to the detecting that the first person is currently speaking, causing, via the 
Claim 14.	(Currently Amended) The non-transitory machine-readable medium of claim 8, wherein the conversation assistance information includes identification information corresponding to the first  person. 
Claim 15.	(Currently Amended) A method, comprising:
detecting that an interaction is taking place between a first person and a user of a wearable device; 
analyzing a conversation content and/or the one or more gestures corresponding to the interaction between the user and the first person;
determining, based on the analyzing the conversation content and/or the one or more gestures, [[a]] conversation assistance information that corresponds to the conversation content and/or the one or more gestures; and 
providing, via a display of the wearable device, the conversation assistance information to the user, wherein the conversation assistance information includes information corresponding to a first previous conversation between the user and the first person but not a second previous conversation between the user and the first person.   
Claim 16.	(Currently Amended) The method of claim 15, wherein the determining the conversation assistance information that the conversation content corresponds to a first detected gesture by the user. 
Claim 17.	(Currently Amended) The method of claim 15, wherein the determining the conversation assistance information that the conversation content corresponds to a first detected gesture and a second detected gestured by the user.
Claim 18.	(Currently Amended) The method of claim 15, wherein the determining the conversation assistance information that a first portion of the conversation content corresponds to a first detected gesture by the user and that a second portion of the conversation content corresponds to a second detected gestured by the user.
Claim 19.	(Currently Amended) The method of claim 15, wherein the conversation assistance information is determined further 
Claim 20.	(Currently Amended) The method of claim 15, further comprising:
detecting that the first person is currently speaking; and 
in response to the detecting that the first person is currently speaking, causing, via the 

Reasons for Allowance
4.	In view of amended claims, Terminal Disclaimer approval, and further search, claims 1 – 20 are allowed.
5.	The following is an Examiner’s statement of reasons for allowance:  
	With respect to claims 1, 8, and 15, Park et al. (2016/0035135) is the closest prior art to the application invention, which discloses controlling a wearable device includes the steps of detecting a real object and displaying a first virtual object based on the detected real object when the real object is detected; detecting the real object and a first interaction and displaying a second virtual object when the real object and the first interaction are detected, wherein the second virtual object is displayed based on the second virtual object information; wherein the first interaction may correspond to a voice recognition operation based on an audio input between the first and the second user, and the first interaction may correspond to a gesture input of the first user and a gesture input of the second user if the wearable device detects the first interaction, the wearable device may transmit virtual object information on the first user to the external device which may display a virtual object based on the virtual object information on the first user received from the wearable device. 
	Another closest prior art is Jasinschi et al. (2015/0081299) discloses a system comprises a portable or mobile device that is worn or carried by a user of the system for use in assisting the user in a social interaction with another person, the system being configured to determine whether the user recognizes the person and, if it is determined that the user does not recognize the person, to provide information to the user about the person; the system can monitor the user to determine if they have recognized the person they are communicating with and the context of the interaction during the interaction; and the system can identify the context and the topic of the conversation in order to provide context-relevant support to better assist the user during the interaction.
	Also, Ye (9,530,067) which discloses a wearable device worn by a first user to generate or retrieve a personal contact record when encountering a second user, wherein generating the personal contact record includes capturing a facial photograph of the second user and generating a face information; capturing a card photograph of a business card and performing optical character recognition to obtain a card information; retrieving time and location information to obtain an encounter information; and generating the personal contact information; wherein the method of retrieving the personal contact record includes capturing a facial photograph of the second user; searching through a contact database comprising facial images associated with identities of persons, and attempting to match the captured facial photograph with one of the facial images in the contact database to determine the identity of the second user, and providing messages.
	However, the prior art of record fails to disclose singly or in combination to render obvious that determining, based on the analyzing the conversation content and/or the one or more gestures, conversation assistance information that corresponds to the conversation content and/or the one or more gestures; and providing, via an augmented reality a display of the wearable device, the conversation assistance information to the user, wherein the conversation assistance information includes information corresponding to a first previous conversation between the user and the first person but not a second previous conversation between the user and the first person, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims 1, 8, and 15 are allowed.
Claims 2 – 7, 9 – 14, and 16 – 20 depend from allowable base claims 1, 8, and 15 respectively; therefore, these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Mon-Fri: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645